Citation Nr: 1433725	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-43 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to August 1995.  He died in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Appellant contends that the Veteran's service-connected diabetes mellitus was a contributory cause of his death.  She argues that complications from the Veteran's diabetes had an extremely deleterious effect on the Veteran's health such that it weakened the Veteran and affected his ability to withstand the pathology that ultimately caused his death.  A review of the Veteran's death certificate shows that the cause of his death was metastatic melanoma.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

A March 2009 statement from the Veteran's former nurse practitioner stated that the Veteran was diagnosed with a metastatic brain tumor in May 2008 and was started on steroids, which in turn raised his blood sugars.  His diabetes became uncontrolled due to the steroids, and he had to begin using insulin that same month and remained on insulin until he died.  The Veteran had to remain on the insulin regimen due to the use of steroids for his tumor.  The nurse practitioner noted that diabetes has the potential to cause long-term complications, and most complications are due to high blood glucose levels.  

In November 2010, an opinion was provided by a VA examiner who concluded that the Veteran's service-connected diabetes "less likely than not contributed substantially or materially to his death caused by metastatic melanoma."  However, the VA examiner also seems to suggest at several points in his opinion that the Veteran's service-connected diabetes may have aided in his death.  For instance, the examiner stated that the Veteran's history of diabetes contributed to a decline in his overall health with time, but then notes that the coroner made no mention in the Veteran's death certificate of any causal effect of diabetes or its systemic manifestations to his death outside of the immediate cause of death being metastatic melanoma.  Therefore, the VA examiner concluded it was impossible to make a definitive argument for any material or substantial contribution to his death in addition to that of his known metastatic melanoma.  The VA examiner also stated that the Veteran's diabetes was "well known to cause long term health issues with various systemic effects," but then states that the Veteran exhibited good control of his blood sugars prior to starting steroid treatments for brain metastasis.  Further, the VA examiner acknowledged that the Veteran had difficulty with glucose control despite the use of insulin, but then states that steroids are known to cause issues with blood sugar control even in non-diabetics.

The VA examiner's opinion did not directly address whether the Veteran's diabetes combined to cause death, or whether diabetes aided or lent assistance to the production of death.  Further, the seemingly contradictory rationale renders the opinion inadequate.  Therefore, a remand is necessary to afford the Appellant another opinion to determine whether the Veteran's death was related to his service-connected disabilities.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for a medical opinion on the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Appellant's assertions. 

The Appellant contends that the Veteran's service-connected type II diabetes mellitus was a contributory cause of the Veteran's death.  The examiner should render an opinion on the following questions:

(a)  What was/were the primary/immediate cause(s) of the Veteran's death?

(b)  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?

(c)  Is it at least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran's service-connected disabilities, including type II diabetes mellitus, caused, contributed substantially or materially to, or aided or lent assistance to, the Veteran's death? 

(d)  Was there any service-connected pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 

For a service-connected disability to contribute to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.

A complete and detailed rationale should be given for all opinions and conclusions expressed, with a discussion of the facts and medical principles involved in forming the basis of any opinion. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



